Citation Nr: 9935404	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-08 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for claimed hearing 
loss.

2.  Entitlement to service connection for a claimed ear 
disorder.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the RO.  



FINDINGS OF FACT

1.  The veteran's claim of service connection for hearing 
loss is plausible.  

2.  The veteran's claim of service connection for an ear 
disorder is plausible.  



CONCLUSION OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim of service connection for hearing loss.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.385 (1999).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for an ear disorder.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record includes the veteran's August 1972 pre-induction 
examination report which noted the condition of his ears and 
eardrums as "normal" and listed the audiometric results, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
NA
10
LEFT
25
20
10
NA
25

In an August 1972 report of medical history, under 
"Statement of examinee's present health and medications 
currently used," the veteran responded by writing the word 
"fair," the word "ears" and noted that he had had 
operations on his left leg.  Additionally, he indicated, by 
placing a checkmark in a yes box, that he had had either ear, 
nose or throat trouble.

An August 1974 separation examination reported the condition 
of the veteran's ears as "normal" and the condition of his 
eardrums as "abnormal."  The report also noted that his 
eardrums were scarred, bilaterally, and listed the 
audiometric results, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
20
10
LEFT
35
25
15
25
35

The record also included a September 1974 application for VA 
benefits for an ear disorder and hearing loss.  A November 
1975 letter from the RO to the veteran stated that the 
veteran's application for benefits had been denied due to his 
failure to report for a scheduled examination.

A July 1995 VA request for an audiology consultation noted 
that the veteran had had hearing loss since the age of ten 
years and noted a provisional diagnosis of substance abuse.

In a July 1995 report of VA audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
NA
25
LEFT
30
20
20
35
40

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  

The audiological evaluation noted bilateral mixed hearing 
loss and stated that the examiner discussed tinnitus with the 
veteran.  The examiner also noted abnormal tracing in the 
veteran's right ear and opined that the abnormal tracing 
might have been due to scarring of the tympanic membrane 
"due to past middle ear pathology."  The report noted 
scarring on both the left and right tympanic membranes.  
Additionally, the evaluation referred the veteran to the 
"ENT Clinic for possible middle ear problems in [the] right 
ear."  The evaluation noted abnormal tympanometry and a 
slight air/bone gap in the veteran's right ear.

The record also included VA outpatient treatment reports from 
April 1996 to January 1997 which indicated that he had been 
treated for reported tinnitus, hearing loss and recurrent 
otitis media.  An April 1996 report noted that the veteran 
complained of ringing and echoing in his right ear for the 
previous month, that he could not hear out of his right ear 
and that he had difficulty hearing from his left ear.  The 
report listed a diagnosis of serous otitis media.  A June 
1996 report noted additional treatment for otitis media.  An 
October 1996 consultation sheet noted a request for 
evaluation of the veteran's complaints of tinnitus and 
recurrent otitis media.  The request noted a provisional 
diagnosis of tinnitus.  A December 1996 VA medical 
certificate reported a diagnostic impression of serous otitis 
media of the veteran's right ear and noted that the veteran 
reported symptoms of hearing loss and ringing in his right 
ear.  A January 1997 report of consultation noted a collapsed 
drum as well as an incus and stapes separation in the 
veteran's right ear.  The report also noted drainage and loud 
ringing in the veteran's right ear which had increased in 
severity over the previous year.

In a January 1997 claim for VA benefits, the veteran stated 
"that both of his eardrums were ruptured from the trauma he 
suffered while in military service" and that this resulted 
in his hearing loss.  The veteran also stated "that, because 
of his scarred eardrums, he ha[d] encountered constant ear 
infections in both ears."  In an April 1997 written 
statement, the veteran further clarified that, due to "in-
service trauma to his head," the veteran acquired a 
"[c]ollapsed eardrum condition" and a "[c]hronic ear 
infection condition."  The veteran also stated that he had 
received medical treatment for these conditions in February 
1997 at the VA Medical Center (MC) in Buffalo, New York.  

The veteran stated in his May 1998 substantive appeal that, 
while in service, he had been hospitalized in October 1972 
for approximately one week in the Walston Army Hospital at 
Fort Dix, New Jersey, for pneumonia, an upper respiratory 
infection and an ear infection.

II.  Analysis

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, veterans are statutorily presumed to be in 
sound condition when enrolled for service, except as noted at 
the time of examination and enrollment, or where clear and 
unmistakable evidence demonstrates the injury or disease 
existed before enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111.  

More specifically, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The Court, however, has explained that "when audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirements for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).

Here, the record establishes that the veteran experienced 
measurable in-service deterioration of hearing, albeit not at 
a threshold considered a "disability" under the laws 
administered by VA.  Specifically, the auditory threshold of 
the veteran's left ear deteriorated from pre-induction 
thresholds of 25 at 500 Hertz, 20 at 1000 Hertz, 10 at 2000 
Hertz (auditory thresholds at 3000 Hertz were not reported) 
and 25 at 4000 Hertz, to those reported at the veteran's 
separation from service:  35 at 500 Hertz, 25 at 1000 Hertz, 
15 at 2000 Hertz, 25 at 3000 Hertz and 35 at 4000 Hertz.

The record also establishes that the veteran has a current 
hearing disability of his left ear as his auditory threshold 
at 4000 Hertz was reported as 40 in the July 1995 VA 
audiolgical evaluation.  Furthermore, his auditory threshold 
was also greater than 25 decibels in three frequencies (30 at 
500 Hertz, 35 at 3000 Hertz and 40 at 4000 Hertz).  

The evidence suggesting a potential nexus between the 
veteran's current hearing loss and ear disabilities to his 
in-service hearing deterioration and ear disorder consists 
of:  (1) the measured in-service hearing loss;  (2) the 
veteran's application for VA benefits due to hearing loss 
within one month of service;  (3) the veteran's statements 
that his hearing loss started following trauma suffered while 
in service;  (4) the July 1995 VA audiological evaluation 
which noted bilateral scarring of the veteran's tympanic 
membranes (especially when compared to the veteran's 
separation examination which noted bilateral scarring on the 
veteran's eardrums);  (5) the July 1995 VA audiological 
evaluation which opined that the abnormal tracing on the 
right may have been due to scarring "due to past middle ear 
pathology"; and  (6) the veteran's statement that he 
experienced in-service ear infections.

In light of the veteran's allegations of in-service ear 
infections, trauma and hearing loss, the service medical 
evidence of in-service hearing deterioration and bilateral 
eardrum scarring, and the VA medical evidence indicating 
current hearing loss, recurrent otitis media, and tympanic 
membrane scarring "due to past middle ear pathology," the 
Board finds the claims of service connection for hearing loss 
and for an ear disorder to be well grounded.  38 U.S.C.A. 
5107(a); 38 C.F.R. § 3.303.  


ORDER

As the claims of service connection for hearing loss and an 
ear disorder are well grounded, the appeal is allowed to this 
extent, subject to further action as discussed hereinbelow.


REMAND

The Board observes that the veteran asserted, in an April 
1997 written statement, that he received relevant treatment 
from the Buffalo, New York, VAMC in February 1997.  The Board 
further observes that these records are not associated with 
the claims folders  The Court has noted that VA is deemed to 
have constructive knowledge of certain documents which 
predate the Board decision and are generated by VA agents or 
employees, including VA physicians.  See Dunn v. West, 11 
Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Therefore, the RO should attempt to obtain any 
relevant Buffalo, New York, VAMC medical records of the 
veteran's treatment.  

Additionally, the veteran indicated, in his May 1998 
substantive appeal, that he had been treated at the Walston 
Army Hospital at Fort Dix, New Jersey, in approximately 1972 
and that these records are not associated with the claims 
folder.  The Board recognizes that the veteran had not 
previously provided this information; however, "[w]hen 
information sufficient to identify and locate necessary 
evidence is of record, the Department of Veterans Affairs 
shall assist a claimant by requesting, directly from the 
source, existing evidence which is either in the custody of 
military authorities or maintained by another Federal 
agency."  38 C.F.R. § 3.159(b).

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for hearing loss or ear 
disabilities since service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request which have not 
been previously secured.  This should 
specifically include attempts to obtain 
any February 1997 VAMC Buffalo, New York, 
treatment records as well as any service 
medical records related to the veteran's 
claimed October 1972 treatment at the 
Walston Army Hospital at Fort Dix, New 
Jersey.

2.  The RO should schedule the veteran 
for a comprehensive VA audiological 
examination to determine the nature and 
likely etiology of any hearing loss and 
ear disabilities.  The claims folder must 
be made available to and reviewed by the 
examiner, and the examiner should report 
whether the claims folder was indeed 
available and reviewed.  Based on the 
review of the case, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
hearing loss or ear disability is related 
to, or was aggravated by, the veteran's 
military service, as claimed by the 
veteran.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a review of the veteran's 
claim.  Due consideration should be given 
to all pertinent laws and regulations.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals






